Citation Nr: 0930122	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of reduction from 100 percent to zero percent 
disability compensation for residuals of non-Hodgkin's 
lymphoma.  

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in July 2005.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

The Veteran was diagnosed with non-Hodgkin's lymphoma in 
April 2003.  He was then treated for his condition with an 
operation for the removal of lymph nodes found in his left 
axilla and neck and a round of chemotherapy.  The Veteran was 
granted 100 percent service connection for non-Hodgkin's 
lymphoma in December 2003.  In September 2003, the Veteran 
was determined to be completely in remission.  A September 
2004 rating decision decreased the Veteran's service 
connection to a non-compensable zero percent rating due to 
the remission of the Veteran's disease and a finding that 
there were no significantly disabling residuals of the 
disease.  

Non-Hodgkin's lymphoma with active disease or during a 
treatment phase warrants a 100 percent evaluation. The 100 
percent rating shall continue beyond the sensation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures. Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by VA examination. If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals. 38 C.F.R. § 4.117, Diagnostic Code 7715.

The Veteran's post-cancer medical records show constant 
complaints of pain at the sites of his surgery.  The Veteran 
has stated that he experienced weakness in his left arm and 
that since chemotherapy he felt weak and was often fatigued.  
At his March 2009 BVA hearing, the Veteran stated that he had 
pain under his left arm where a lymph node was removed, he 
experienced sharp pain and cramps in the area and that he 
could not lift anything above his shoulder.  He further 
stated that he had pain in his neck where a lymph node was 
removed and that the pain sometimes lasted all day.  
Additionally, the Veteran stated that since his treatment he 
has suffered from fatigability and loss of energy which has 
caused him to decrease his work as a pastor.  The Veteran 
explained that he was no longer able to work for a full day.  
He mentioned that his blood count had been down and that he 
was told that may have contributed to his fatigue.  

The Board notes that the Veteran had a VA examination in June 
2004.  The VA examiner provided an assessment of non-
Hodgkin's lymphoma currently in remission and fatigue.  The 
Board further notes that after this examination, in a 
December 2005 statement and in his BVA hearing, the Veteran 
has reported symptoms which he asserts are residuals of non-
Hodgkin's lymphoma, including fatigue and arm and shoulder 
pain and weakness.  

The Board finds that an additional VA examination is in order 
in this case for the purpose of ascertaining the severity and 
manifestations of any residuals of the service-connected his 
non-Hodgkin's lymphoma for rating purposes.  Any current 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, if 
necessary, signed authorization to enable 
it RO to obtain any additional evidence 
pertinent to his claim on appeal that is 
not currently of record.  If the 
appellant responds, the RO should assist 
him in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file. 

2.  The Veteran should be scheduled for 
an appropriate VA examination to evaluate 
the Veteran's residuals of non-Hodgkin's 
lymphoma.  The examiner should set forth 
all residuals of the service-connected 
non-Hodgkin's lymphoma.  The examiner 
should additionally provide a 
determination regarding whether the 
Veteran's residuals have affected the 
Veteran's activities of daily living and 
employment.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations, to 
include consideration of all rating 
applicable rating criteria regarding 
any identified residual of the service-
connected condition.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




